Citation Nr: 0623208	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  03-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than January 21, 
2003 for the award of a 60 percent disability rating for 
service-connected pulmonary sarcoidosis.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1943 to December 1945.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which implemented an October 2004 Board 
decision which increased the veteran's service-connected 
pulmonary sarcoidosis to 60 percent disabling.  The RO 
assigned January 21, 2003 as the  effective date of the 
increase.  The veteran initiated an appeal as to the 
effective date assigned.  

A motion to advance this case on the Board's docket has been 
granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2005).

This issue previously before the Board in March 2006, when it 
was remanded so that the RO could issue a statement of the 
case (SOC).  See Manlincon v. West, 
12 Vet. App. 238 (1999) [holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued].  
The RO issued a SOC on June 2, 2002.   The veteran was 
advised that he had 60 days in which to file an appeal.  For 
reasons which are unknown to the Board, the RO immediately 
sent the veteran's claims folder to the Board in Washington, 
DC.

The veteran filed a substantive appeal directly with the 
Board on July 19, 2006.  This filing is timely.  See 
38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. § 20.202 (2005).  
Because the veteran's claim folder resided at the Board at 
the time of filing, the place of filing is also correct.  See 
38 C.F.R. § 20.300 (2005).

Issues not on appeal

The veteran filed claims for increased disability ratings for 
his service-connected pulmonary sarcoidosis and cardiac 
sarcoidosis in January 2003.  Those claims were denied in a 
March 2003 RO rating decision.  The veteran appealed that 
decision to the Board.  In a decision dated October 15, 2004, 
the Board granted an increased rating of 60 percent for the 
veteran's service-connected pulmonary sarcoidosis and denied 
an increased disability rating for service-connected cardiac 
sarcoidosis.  
In a separate decision also dated October 15, 2004, the Board 
dismissed the veteran's claim of clear and unmistakable error 
(CUE) in RO rating decisions dated in March 2003, October 
2003 and June 2004.  

The veteran appealed both October 2004 Board decisions to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an Order issued by a single judge in November 
2005, the Court dismissed for lack of jurisdiction the appeal 
as to the issues of CUE in rating decisions dated in March 
2003, October 2003 and June 2004.  The Court affirmed the 
Board's findings with respect to the increased rating claims.  
All of those issues have been resolved and are therefore not 
before the Board at this time.  

In March 2006, the Board denied the veteran's CUE claim to a 
rating decision dated in September 1946 and dismissed the 
veteran's CUE claim as to a rating decision dated in March 
1993.  To the Board's knowledge, those issues are currently 
on appeal to the Court and are therefore not presently within 
the Board's jurisdiction.


FINDINGS OF FACT

1.  In a November 1993 decision, the Board denied entitlement 
to a disability rating higher than 30 percent for service-
connected pulmonary sarcoidosis.

2.  A claim for an increased disability rating for service-
connected pulmonary sarcoidosis was received on January 21, 
2003.  The Board granted a disability rating of 60 percent in 
an October 2004 decision.  In a December 2004 decision, the 
RO assigned an effective date of January 21, 2003 for the 
increased rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 21, 
2003 for the award of a 60 percent disability rating for 
service-connected pulmonary sarcoidosis have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the veteran was informed of VA's duty to assist him in the 
development of his claim in a letter dated January 23, 2003, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  

Specifically, the veteran was advised in the January 2003 
VCAA letter that VA would assist him in obtaining medical 
records, employment records or records from other Federal 
agencies.  The January 2003 letter indicated that outpatient 
records from the VAMC in Saginaw had been requested on his 
behalf.  With respect to private treatment records, the 
January 2003 VCAA letter included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
that the veteran to complete this release so that VA could 
obtain these records on his behalf.  The January 2003 letter 
informed the veteran that he also had the option to "provide 
us with copies of any private treatment records you have in 
your possession."  The January 2003 letter further 
emphasized: "You must give us enough information about these 
records so that we can request them from the person or agency 
who has then.  It's still your responsibility to support your 
claim with appropriate evidence."  The veteran was also 
advised in the January 2003 VCAA letter that a VA examination 
would be scheduled if necessary to make a decision on his 
claim.

The Board notes that the January 2003 VCAA letter 
specifically requested of the veteran: "Tell us about any 
additional information or evidence that you want us to try to 
get for you."  This request complies with the requirements 
of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  However, with respect to this 
claim for an earlier effective date, Dingess has already been 
satisfied, as the claim itself concerns element (5).  
Moreover, the veteran was provided specific Dingess notice in 
a letter from the RO attached to the June 2006 SSOC.  With 
respect to effective date, the June 2006 letter instructed 
the veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted and reports of treatment 
while attending training in the Guard or Reserve.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

In any event, as will be explained below, the facts in this 
case are not in dispute.  
It is clear that no additional development would add anything 
to the record in this earlier effective date claim.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder and has been for many years.  No amount of 
additional development would add to the evidentiary record.  
In any event, the veteran has been accorded ample opportunity 
to submit evidence in support of his claim.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran declined the option of appearing 
at a personal hearing.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.



Pertinent law and regulations

Finality

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 20.1100 (2005); see also 38 U.S.C.A. § 
7104(b) (West 2002).

Effective dates

In general, unless specifically provided otherwise in the 
statute, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2005).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2005).

Analysis

The veteran seeks an effective date earlier than the 
currently assigned January 21, 2003 for a 60 percent rating 
for pulmonary sarcoidosis.  Prior to that date, he had been 
rated 30 percent disabling from May 25, 1948.  The Board 
construes the veteran's contention to be that the effective 
date of the 60 percent disability rating for service-
connected pulmonary sarcoidosis should go back to when he was 
initially granted service connection for such in 1948.

As discussed in the law and regulations section immediately 
above, the effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2005).

In this case, the veteran's claim for an increased disability 
rating for his service-connected pulmonary sarcoidosis was 
denied by the Board in a November 1993 decision.  The record 
shows that the veteran was properly advised of that decision 
and of his appellate rights.  See the Board's November 17, 
1993 decision, page 8.  The veteran did not appeal that 
decision to the Court.  The November 1993 Board decision is 
therefore final.  See 38 C.F.R. § 20.1100 (2005).  

The record reflects that following the November 1993 Board 
decision, the veteran's claim for an increased disability 
rating for service-connected pulmonary sarcoidosis was 
received on January 21, 2003.  The Board assigned a 60 
percent rating, and in implementing the Board's decision the 
RO assigned an effective date of January 21, 2003, the date 
of the informal claim.

The Board's inquiry is thus limited by operation of law to 
whether an increased rating claim was filed after November 
17, 1993, the date of the final Board decision on the issue 
of the veteran's disability rating for service-connected 
pulmonary sarcoidosis, and before the current effective date 
of the award in question, January 21, 2003.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  

The veteran does not contend that he filed a specific claim 
for an increased disability rating for service-connected 
pulmonary sarcoidosis during this period, and the Board has 
not identified any communication or medical report which 
could be reasonably interpreted as such.  The date of claim 
is therefore January 21, 2003.

As noted above, entitlement to an increased rating may be 
granted for up to one year prior to the date of the claim, if 
it is factually ascertainable that an increase in disability 
took place within that earlier period.  

Review of the claims folder shows only two records dated in 
the year prior to January 21, 2003, VA outpatient records 
dated March 5, 2002 and September 3, 2002.  Those records do 
not concern his pulmonary problems.  In fact, the September 
2002 outpatient note indicated that the veteran's lungs were 
"clear".  Such findings certainly do not evidence an 
increase in disability had taken place in the year prior to 
the filing of the veteran's claim in January 2003.  Prior to 
2002, the medical records are silent until before the 
November 17, 1993 Board decision which denied the veteran's 
increased rating claim. 

In short, it is not factually ascertainable than an increase 
in disability took place prior to the date of the claim, 
January 21, 2003.  An earlier effective date is not warranted 
on that basis.

The veteran's contentions as to why he is entitled to an 
earlier effective date are unclear, as recent correspondence 
indicates he is confusing the issue on appeal with CUE claims 
that are not currently before the Board.  [See the 
Introduction for a recapitulation of the recent procedural 
history involving various CUE claims made by the veteran.]  

In an April 2006 statement, the veteran stated that "[in] 
1993 your denial of increase [sic] rating was based on 
subjectivity."  The Board has difficulty interpreting this 
statement.  To the extent that he is attempting to claim CUE 
in a March 1993 RO rating decision, such CUE claim was dealt 
with in the Board's March 2006 decision.  As noted therein, 
any prior RO decision on the increased rating issue was 
subsumed in the Board's November 17, 1993 decision.  See the 
Board's March 22, 2006 decision, page12.  No CUE claim can 
lie against any 1993 RO rating action.

To the extent that the veteran is attempting to claim CUE in 
the Board's November 1993 decision, he has not done so with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) 
(per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002) [any claim of clear and unmistakable 
error must be pled with specificity]. 
Indeed, it is impossible to determine whether the veteran 
even intended to challenge the November 1993 Board decision 
on the basis of CUE, much less exactly what his CUE 
contention may be.  Accordingly, no CUE claim as to the 
November 1993 Board decision exists, nor can one be 
reasonably interpreted.

The veteran also argues that liberalizing changes in the 
rating criteria used to rate his service-connected pulmonary 
sarcoidosis that took place in October 1996 [see 61 Fed. Reg. 
46, 270 (September 4, 1996)] should allow for an earlier 
effective date.  See the veteran's April 2006 statement, page 
2.  

The Board notes that where compensation is increased pursuant 
to a liberalizing law or a liberalizing VA issue, the 
effective date of such increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114 (2005).  

In this case, however, the changes in the rating criteria 
that took place in 1996 did not involve Diagnostic Code 6600, 
the code employed to establish the veteran's current 60 
percent disability rating.  Moreover, as already discussed 
above, the evidence of record does not establish an increase 
in pulmonary disability prior to the filing of the veteran's 
claim on January 21, 2003.  Accordingly, this argument is 
without merit.

In an April 2006 statement, the veteran stated that " [T]he 
pulmonary sarcoidosis is the same as it was in 1946, 1983 or 
1993".  To some extent, the veteran appears to be raising an 
argument couched in equity, in that he contends it is unfair 
to deny an effective date for the increase in disability in 
his service-connected pulmonary sarcoidosis when, according 
to him, the disability has been at the 60 percent level since 
service connection was granted in 1948.  Setting aside the 
utter lack of medical evidence supporting that theory, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to an effective date 
prior to January 21, 2003 for the increase of service-
connected pulmonary sarcoidosis to 60 percent disabling.  In 
a nutshell, January 21, 2003 was the date of the veteran's 
claim of entitlement to an increased disability rating, and 
it is not factually ascertainable than an increased in 
disability existed prior to that date.  The benefit sought on 
appeal is accordingly denied.

Additional comment

As has been alluded to above, the veteran may be attempting 
to express dissatisfaction with the Board's 1993 decision.  
If indeed this is what the veteran is attempting to do, the 
Board does not view the veteran's presentation as being 
sufficient to raise a claim of CUE in the November 1993 Board 
decision.  
See 38 U.S.C.A. § 7111 (West 2002).  Any claim of CUE must be 
pled with specificity.  See 38 C.F.R. § 20.1404(b) (2005); 
see also Andre, supra.   

If the veteran in fact wishes to file a specific CUE claim as 
to the November 17, 1993 Board decision, he is referred to 
38 C.F.R. § 20.1404 (2005).

ORDER

Entitlement to an effective date earlier than January 21, 
2003 for the award of a 60 percent disability rating for 
service-connected pulmonary sarcoidosis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


